

114 S1225 IS: Federal Land Asset Inventory Reform Act of 2015
U.S. Senate
2015-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1225IN THE SENATE OF THE UNITED STATESMay 6, 2015Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo improve Federal land management, resource conservation, environmental protection, and use of
			 Federal real property, by requiring the Secretary of the Interior to
			 develop a multipurpose cadastre of Federal real property and identifying
			 inaccurate, duplicate, and out-of-date Federal land inventories, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Federal Land Asset Inventory Reform Act of 2015. 2.DefinitionsIn this Act:
 (1)CadastreThe term cadastre means an inventory of real property of the Federal Government developed through collecting, storing, retrieving, or disseminating graphical or digital data depicting natural or man-made physical features, phenomena, or boundaries of the earth and any information related to the data, including surveys, maps, charts, satellite and airborne remote sensing data, images, and services, with services performed by professionals such as surveyors, photogrammetrists, hydrographers, geodesists, cartographers, and other such services of an architectural or engineering nature including the following data layers:
 (A)A reference frame consisting of a current geodetic network. (B)A series of current, accurate large-scale maps.
 (C)An existing cadastral boundary overlay delineating all cadastral parcels. (D)A system for indexing and identifying each cadastral parcel.
 (E)A series of land data files, each including the parcel identifier, that— (i)can be used to retrieve information and cross-reference between and among other data files;
 (ii)contain information about the use, assets, and infrastructure of each parcel; and
 (iii)designate any parcels that the Secretary determines can be better managed through ownership by a non-Federal entity, including a State, local, or tribal government, nonprofit organization, or the private sector.
 (2)Real propertyThe term real property means land, buildings, crops, forests, and other resources attached to or within the land or improvements or fixtures permanently attached to the land or a structure on the property, including any interest, benefit, right, or privilege in the property.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. 3.Cadastre of Federal land (a)In GeneralThe Secretary shall develop and maintain a current and accurate multipurpose cadastre of Federal real property to support Federal land management activities, including—
 (1)resource development and conservation; (2)agricultural use;
 (3)active forest management; (4)environmental protection; and
 (5)use of real property.
				(b)Cost-Sharing agreements
 (1)In generalThe Secretary may enter into cost-sharing agreements with States to include any non-Federal land in a State in the cadastre.
 (2)Cost shareThe Federal share of any cost agreement described in paragraph (1) shall not exceed 50 percent of the total cost to a State for the development of the cadastre of non-Federal land in the State.
 (c)Consolidation and ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report on—
 (1)(A)the real property inventories or any components of any cadastre that— (i)exist as of the date of enactment of this Act; and
 (ii)are authorized by law or conducted by the Secretary;
 (B)the statutory authorization for each inventory or component; and
 (C)the amount expended by the Federal Government for the inventory or component for fiscal year 2015;
 (2)the inventories and components described in paragraph (1)(A) that will be eliminated or consolidated into the multipurpose cadastre authorized by this Act;
 (3)the inventories and components described in paragraph (1)(A) that will not be eliminated or consolidated into the multipurpose cadastre authorized by this Act, with a justification for not terminating or consolidating the inventories and components in the multipurpose cadastre authorized by this Act;
 (4)the use of real property inventories or any components of any cadastre that— (A)exist as of the date of enactment of this Act;
 (B)are conducted by any unit of a State or local government; and
 (C)can be used to identify Federal real property within the unit;
 (5)the cost-savings that will be achieved by eliminating or consolidating duplicative or unneeded real property inventories or any components described in paragraph (1)(A) that will become part of the multipurpose cadastre authorized by this Act;
 (6)in consultation with the Director of the Office of Management and Budget, the Administrator of General Services, and the Comptroller General of the United States, all cadastres and inventories authorized, operated, or maintained by all other executive agencies of the Federal Government, including each of the components of the assessment described in paragraphs (1) through (5); and
 (7)recommendations for any legislation necessary to increase the cost-savings and enhance the effectiveness and efficiency of replacing, eliminating, or consolidating real property inventories or any components of a cadastre described in paragraph (1)(A).
				(d)Coordination
 (1)In generalIn carrying out this section, the Secretary shall— (A)participate (in accordance with section 216 of the E–Government Act of 2002 (44 U.S.C. 3501 note; Public Law 107–347)) in the establishment of such standards and common protocols as are necessary to ensure the interoperability of geospatial information pertaining to the cadastre for all users of the information;
 (B)coordinate with, seek assistance and cooperation of, and provide liaison to the Federal Geographic Data Committee pursuant to Office of Management and Budget Circular A–16 and Executive Order 12906 (43 U.S.C. 1457 note; relating to coordinating geographic data acquisition and access: the National Spatial Data Infrastructure) for the implementation of and compliance with such standards as may be applicable to the cadastre;
 (C)make the cadastre interoperable with the Federal Real Property Profile established pursuant to Executive Order 13327 (40 U.S.C. 121 note; relating to Federal real property asset management);
 (D)integrate with and leverage, to the maximum extent practicable, cadastre activities of units of State and local government; and
 (E)use contracts with the private sector, to the maximum extent practicable, to provide such products and services as are necessary to develop the cadastre.
 (2)Contracts considered surveying and mappingContracts entered into under paragraph (1)(E) shall be considered surveying and mapping services as such term is used and as such contracts are awarded in accordance with the selection procedures described in chapter 11 of title 40, United States Code.
 4.Transparency and public accessThe Secretary shall— (1)make the cadastre required under this Act publically available on the Internet in a graphically geoenabled and searchable format;
 (2)ensure that the inventory required under section 3 includes the identification of all land and parcels suitable for disposal by resource management plans under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
 (3)in consultation with the Secretary of Defense and the Secretary of Homeland Security, prevent the disclosure of the identity of any 1 or more parcels of land, and buildings or facilities on the parcels, or information related to the parcels, if the disclosure would impair or jeopardize the national security or homeland defense of the United States.
 5.Right of actionNothing in this Act creates any substantive or procedural right or benefit.